DETAILED ACTION

This Office Action is a response to an application filed on 10/27/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,176,646. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant # 17/564,640
Patent No. 11,176,646
A computer-implemented method comprising: 
A method for tone mastering of a video, the method comprising: 
receiving, by a target display, a quantized video generated by a master display, the quantized video being mastered for a first range of luminance values associated with the master display; 
receiving, by a target display apparatus having an m-bit display, the video as an n-bit quantized video file generated by a master display apparatus having an n-bit display, the video mastered for a range of luminance values associated with the master display apparatus;
receiving, by the target display, metadata from a tone mapping curve parameter extraction, the metadata comprising at least one maximum value of a luminance parameter of the quantized video as mastered for the first range of luminance values; 
 receiving, by the target display apparatus, metadata from a tone mapping curve parameter extraction, the metadata comprising at least one maximum value of a luminance parameter of the video as mastered for the range of luminance values associated with the master display apparatus; 
de-quantizing the quantized video to produce a de-quantized video; 
de-quantizing the n-bit quantized video file to produce a de-quantized video; 

distributing one or more frames of the de-quantized video into a plurality of bins based on luminance values in the one or more frames; 

determining a computed distribution of luminance values based on the plurality of bins;

determining, as a function of a number of control points identified in the metadata, an order of a normalized Bezier curve for processing the de-quantized video as a function of the computed distribution of luminance values,

wherein the number of control points corresponds to a number of bins in the plurality of bins; 
applying, by at least one processor of the target display, a tone mapping function defined by a normalized Bezier curve to the de-quantized video; and
determining parameters of a tone mapping function defined by the normalized Bezier curve for processing the de-quantized video;
generating, based on applying the tone mapping function by the at least one processor of the target display, a tone mapped video mastered for a second range of luminance values associated with the target display.
generating, by at least one processor of the target display apparatus, a tone mapped video mastered for a range of luminance values associated with the m-bit display by applying the tone mapping function to the de-quantized video using the determined parameters;

displaying, on the m-bit display, a user interface including a control panel and a video panel; and

in response to an input, received through the user interface, to adjust one or more parameters in an image of the tone mapped video, automatically adjusting a customized tone mapping curve corresponding to the image on the video panel,

wherein the range of luminance values associated with the master display apparatus differs from the range of luminance values associated with the target display apparatus, and

wherein m is less than n.


Claims 8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 15 of U.S. Patent No. 11,176,646 for the same rational mentioned above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (US 2011/0050934 A1) in view of Faraway (Modelling three-dimensional trajectories by using Bezier curves with application to hand motion) and Aiba (US 2016/0189409 A1) and further in view of El-Mahdy (US 2012/0147953 A1).

Regarding claim 1, Mitsunaga discloses: A computer-implemented method (see Fig. 2, tone correction processor 53) comprising: 
receiving a video (see Fig. 2, Mosaic image M(p)) mastered for a range of a first range of luminance values (see paragraph 98, skirt values) associated with the master display (see Fig. 18, step S181); 
receiving metadata from a tone mapping curve parameter extraction (see paragraph 168-171 and 325, control points used for tone correction are set based on luminance information stored in the luminance region information memory 112),
applying, by at least one processor of the target display, a tone mapping function defined by the normalized curve (see paragraph 108 and 170, setting control points P1-P9) to the video (see paragraph 1450 and Fig. 15, image processing for calculating luminance region information); and 
generating, based on applying the tone mapping function by the at least one processor (see Fig. 2, tone correction processor 53) of the target display (see paragraph 76, changing the dynamic range of the image to be suitable for display), a tone mapped video (see paragraph 109) mastered for a second range of luminance values (see paragraph 98, skirt values) associated with the target display (see Fig. 18, step S187). 
Mitsunaga does not explicitly disclose: function defined by a Bezier curve.
However, Faraway from the same or similar endeavor discloses: function defined by a Bezier curve (see Faraway, page 575, section 3.1, second paragraph).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a “function defined by a Bezier curve” as taught by Faraway in the method taught by Mitsunaga to develop a simple model with strong predictive performance and interpretability (see page 571, summary section).
The combination of Mitsunaga and Faraway does not explicitly disclose: receiving, by a target display, a quantized video generated by a master display, 
receiving, by the target display, the metadata comprising at least one maximum value of a luminance parameter of the quantized video as mastered for the first range of luminance values.
However, Aiba from the same or similar endeavor discloses: receiving, by a target display (see Aiba, Fig. 1, synchronization device 300) a quantized video (see Aiba, paragraph 171, SDR image is a standard RGB 8-bit image), 
receiving, by the target display (see Aiba, paragraph 63 and 171, HDR compatible device), the metadata comprising at least one maximum value of a luminance parameter (e.g. peak luminance value) of the quantized video as mastered for the first range of luminance values apparatus (see Aiba, paragraph 19, compresses a luminance between the peak luminance and the Diffuse White luminance, and paragraph 132-137, one of the elements mentioned as useful information for display mapping is the peak luminance of a monitor display used for mastering of content). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “receiving, by a target display, a quantized video generated by a master display, receiving, by the target display, the metadata comprising at least one maximum value of a luminance parameter of the quantized video as mastered for the first range of luminance values” as taught by Aiba in the method taught by Mitsunaga and Faraway to provide an excellent image processing apparatus and method capable of displaying images by suitably superimposing a graphics image on a high-dynamic-range image in an easily visible manner (see Aiba, paragraph 8).
The combination of Mitsunaga, Faraway, and Aiba discloses: generating, based on applying the tone mapping function (see Mitsunaga, Fig. 20 and paragraphs 109 and 168) by the at least one processor (see Mitsunaga, Fig. 2, tone correction processor 53) of the target display (see Mitsunaga, paragraph 76, changing the dynamic range of the image to be suitable for display), a tone mapped video (see Mitsunaga, paragraph 109) mastered for a second range of luminance values (see Mitsunaga, paragraph 98, skirt values) associated with the target display (see Mitsunaga, Fig. 18, step S187, and Aiba, paragraph 171, HDR image is a 10-bit image).
The combination of Mitsunaga, Faraway, and Aiba does not explicitly discloses: de-quantizing the quantized video to produce a de-quantized video. 
However, dequantizing a quantized video is very well known in the art. El-Mahdy from the same or similar endeavor discloses: de-quantizing the n-bit quantized video to produce a de-quantized video (see El-Mahdy, paragraph 37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “de-quantize the n-bit quantized video to produce a de-quantized video” as taught by El-Mahdy in the method taught by Mitsunaga, Faraway, and Aiba to lower computational cost and improve speedup (see El-Mahdy, paragraph 33).

Regarding claim 3, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy discloses: The method of claim 1, wherein applying the tone mapping function comprises scene adaptive processing comprising: 
determining a distribution of luminance values of the one or more frames based on a plurality of bins, wherein each of the bins corresponds to a range of luminance values (see paragraph 15-16, center values of the luminance ranges); and 
determining controls points (see Mitsunaga, paragraph 169) of the normalized Bezier curve (see Faraway, page 575, section 3.1, second paragraph, and Mitsunaga, paragraph 108 and 170, setting control points P1-P9) as a function of the distribution of luminance values (see Mitsunaga, paragraph 325).

Regarding claim 4, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy discloses: The method of claim 3, wherein the distribution of luminance values is determined by: 
ri                         
                            =
                            
                                
                                    
                                        
                                            H
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                1
                                            
                                            
                                                N
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    H
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     ,
where r is a distribution of luminance values and H is the plurality of bins (see Faraway, page 576, section 3.2, second paragraph, Si). 
Regarding claim 5, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy discloses: The method of claim 1, further comprising: 
identifying control points of the normalized Bezier curve in the metadata (see Mitsunaga, paragraph 169, Faraway, page 575, section 3.1, second paragraph, Bezier curve of degree d, in this case d corresponds to N in the equation shown in claim 7 and is the number of control points).

Regarding claim 6, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy discloses: The method of claim 1, further comprising determining an order of the normalized Bezier function based on an amount of control points identified (see Faraway, page 575, section 3.1, second paragraph, Bezier curve of degree d, in this case d corresponds to N in the equation shown in claim 7 and is the number of control points). 
Regarding claim 7, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy discloses: The method of claim 6, wherein the determined order of the normalized Bezier function is expressed by: 
                
                    y
                     
                    =
                    
                        
                            ∑
                            
                                k
                                =
                                0
                            
                            
                                N
                            
                        
                        
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                            
                                
                                    (
                                    1
                                    -
                                    x
                                    )
                                
                                
                                    N
                                    -
                                    k
                                
                            
                        
                    
                    
                        
                            P
                        
                        
                            k
                        
                    
                
            
where N is the order of the normalized Bezier function, x is an input value for a pixel, P is a control point, and y is an output value for the pixel (see Faraway, page 575, section 3.1, second paragraph).

Regarding claims 8 and 10-14, claims 8 and 10-14 are drawn to an apparatus having limitations similar to the method claimed in claims 1 and 3-7 treated in the above rejections.  Therefore, apparatus claims 8 and 10-14 correspond to method claims 1 and 3-7 and are rejected for the same reasons of anticipation as used above.

Regarding claims 15 and 17-20, claims 15 and 17-20 are drawn to a computer readable storage medium having limitations similar to the method claimed in claims 1 and 3-6 treated in the above rejections.  Therefore, computer readable storage medium claims 15 and 17-20 correspond to method claims 1 and 3-6 and are rejected for the same reasons of anticipation as used above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (US 2011/0050934 A1) in view of Faraway (Modelling three-dimensional trajectories by using Bezier curves with application to hand motion) and Aiba (US 2016/0189409 A1) and El-Mahdy (US 2012/0147953 A1) and further in view of Rosen (US 2004/0201610 A1).

Regarding claim 2, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy discloses: The method of claim 1 further comprising: a user interface configured to receive input (see Mitsunaga, paragraph 384-385); 
adjust an image of the tone mapped video (see Mitsunaga, paragraph 76, changing the dynamic range of the image to be suitable for display), adjusting a customized tone mapping curve corresponding to the image (see Mitsunaga, paragraph 145-146).
However, the combination of Mitsunaga, Faraway, Aiba, and El-Mahdy does not explicitly disclose: displaying, on the target display, a user interface configured to receive input; and 
in response to an input, received through the user interface, to adjust an image.
However, Rosen from the same or similar endeavor discloses: displaying, on the target display, a user interface configured to receive input (see Rosen, Fig. 3 and 4); and
in response to an input, received through the user interface, to adjust an image in the video panel (see Rosen, paragraph 23 and 159).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “displaying, on the target display, a user interface configured to receive input; and in response to an input, received through the user interface, to adjust an image” as taught by Rosen in the method taught by Mitsunaga, Faraway, Aiba, and El-Mahdy to associate the tangential content with the appropriate portion of the primary video.  Thus, the user is given access to the tangential content only when it becomes relevant to the presentation (see Rosen, paragraph 8).

Regarding claims 9 and 16, claims 9 and 16 are drawn to an apparatus and a computer readable storage medium having limitations similar to the method claimed in claim 2 treated in the above rejections.  Therefore, apparatus and CRM claims 9 and 16 correspond to method claim 2 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483